
	
		II
		112th CONGRESS
		1st Session
		S. 467
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Kerry (for himself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to strengthen
		  the earned income tax credit.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthen the Earned Income Tax
			 Credit Act of 2011.
		2.Strengthen the
			 earned income tax credit
			(a)Permanent
			 extension of marriage penalty relief and increase in credit for certain
			 families
				(1)Reduction in
			 marriage penalty
					(A)In
			 generalSubparagraph (B) of section 32(b)(2) of the Internal
			 Revenue Code of 1986 is amended by striking increased by and all
			 that follows and inserting increased by $5,000..
					(B)Inflation
			 adjustmentClause (ii) of section 32(j)(1)(B) of such Code is
			 amended—
						(i)by
			 striking $3,000 amount in subsection (b)(2)(B)(iii) and
			 inserting $5,000 amount in subsection (b)(2)(B), and
						(ii)by
			 striking calendar year 2007 and inserting calendar year
			 2008.
						(2)Increase in
			 credit percentage for families with 3 or more childrenThe table
			 contained in section 32(b)(1)(A) of the Internal Revenue Code of 1986 (relating
			 to percentages) is amended—
					(A)by striking
			 2 or more qualifying children in the second row and inserting
			 2 qualifying children, and
					(B)by inserting
			 after the second row the following new item:
						
							
								
									
										3 or more
						qualifying children4521.06
										
									
								
							.
					(3)Conforming
			 amendmentSection 32(b) of such Code is amended by striking
			 paragraph (3).
				(b)Increased
			 credit for individuals with no qualifying children
				(1)In
			 generalThe table in subparagraph (A) of section 32(b)(2) of the
			 Internal Revenue Code of 1986 is amended by striking $5,280 in
			 the last column and inserting $12,690.
				(2)Inflation
			 adjustmentsSubparagraph (B) of section 32(j)(1) of the Internal
			 Revenue Code of 1986, as amended by subsection (a), is amended—
					(A)in clause
			 (i)—
						(i)by
			 inserting (except as provided in clause (iii)) after
			 (b)(2)(A), and
						(ii)by
			 striking and at the end, and
						(B)by adding at the
			 end the following new clause:
						
							(iii)in the case of
				the $12,690 amount in the table in subsection (b)(2)(A), by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) of such section
				1.
							.
					(c)Credit increase
			 and reduction in phaseout for individuals with no childrenThe
			 table contained in section 32(b)(1)(A) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 7.65 in the second column of the third row and inserting
			 15.3, and
				(2)by striking
			 7.65 in the third column of the third row and inserting
			 15.3.
				(d)Credit allowed
			 for certain childless individuals over age 21Subclause (II) of
			 section 32(c)(1)(A)(ii) of the Internal Revenue Code of 1986 (relating to
			 eligible individual) is amended by striking age 25 and inserting
			 age 21.
			(e)Modification of
			 abandoned spouse rule
				(1)In
			 generalSection 32(c)(1) of the Internal Revenue Code of 1986
			 (relating to eligible individual) is amended by adding at the end the following
			 new paragraph:
					
						(G)Certain married
				individuals living apartFor purposes of this section, an
				individual who—
							(i)is married
				(within the meaning of section 7703(a)) and files a separate return for the
				taxable year,
							(ii)lives with a
				qualifying child of the individual for more than one-half of such taxable year,
				and
							(iii)during the last
				6 months of such taxable year, does not have the same principal place of abode
				as the individual's spouse, shall not be considered as
				married.
							.
				(2)Conforming
			 amendments
					(A)The last sentence
			 of section 32(c)(1)(A) of the Internal Revenue Code of 1986 is amended by
			 striking section 7703 and inserting section
			 7703(a).
					(B)Section 32(d) of
			 such Code is amended by striking In the case of an individual who is
			 married (within the meaning of section 7703) and inserting In
			 the case of an individual who is married (within the meaning of section
			 7703(a)) and is not described in subsection (c)(1)(G).
					(f)Elimination of
			 disqualified investment income test
				(1)In
			 generalSection 32 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (i).
				(2)Conforming
			 amendments
					(A)Section
			 32(j)(1)(B)(i) of such Code, as amended by this Act, is amended—
						(i)by
			 striking subsections and inserting subsection,
			 and
						(ii)by
			 striking and (i)(1).
						(B)Section 32(j)(2)
			 of such Code is amended to read as follows:
						
							(2)RoundingIf
				any dollar amount in subsection (b)(2)(A) (after being increased under
				subparagraph (B) thereof), after being increased under paragraph (1), is not a
				multiple of $10, such amount shall be rounded to the next nearest multiple of
				$10.
							.
					(g)Simplification
			 of rules regarding presence of qualifying child
				(1)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying child
			 claimed by another member of familySection 32(c)(1) of the
			 Internal Revenue Code of 1986 (relating to eligible individual), as amended by
			 this Act, is amended by adding at the end the following new paragraph:
					
						(H)Taxpayer
				eligible for credit for worker without qualifying child if qualifying child
				claimed by another member of family
							(i)General
				ruleExcept as provided in clause (ii), in the case of 2 or more
				eligible individuals who may claim for such taxable year the same individual as
				a qualifying child, if such individual is claimed as a qualifying child by such
				an eligible individual, then any other such eligible individual who does not
				make such a claim of such child or of any other qualifying child may be
				considered an eligible individual without a qualifying child for purposes of
				the credit allowed under this section for such taxable year.
							(ii)Exception if
				qualifying child claimed by parentIf an individual is claimed as
				a qualifying child for any taxable year by an eligible individual who is a
				parent of such child, then no other parent of such child who does not make such
				a claim of such child or of any other qualifying child may be considered an
				eligible individual without a qualifying child for purposes of the credit
				allowed under this section for such taxable
				year.
							.
				(2)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying children
			 do not have valid social security numberSubparagraph (F) of
			 section 32(c)(1) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(F)Individuals who
				do not include tin, etc., of any qualifying childIn the case of
				any eligible individual who has one or more qualifying children, if no
				qualifying child of such individual is taken into account under subsection (b)
				by reason of paragraph (3)(D), for purposes of the credit allowed under this
				section, such individual may be considered an eligible individual without a
				qualifying
				child.
						.
				(h)Increased
			 penalty for failure To be diligent in determining eligibility for earned income
			 creditSection 6695(g) of the Internal Revenue Code of 1986 is
			 amended by striking $100 and inserting
			 $500.
			(i)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
				(2)Increased
			 penaltyThe amendment made by subsection (h) shall apply to
			 returns required to be filed after December 31, 2011.
				(j)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset provisions of such Act) shall
			 not apply to section 303 of such Act.
			
